IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                                                                     August 8, 2007
                                No. 06-51015
                              Summary Calendar                   Charles R. Fulbruge III
                                                                         Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

PAUL CHRISTOPHER HICKS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                  for the Western District of Texas, Midland
                          USDC No.7:06-CR-56-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Paul Christopher Hicks appeals his 63-month sentence following his guilty
plea conviction of being a felon in possession of ammunition, in violation of
18 U.S.C. § 922(g)(1).    Hicks argues that his counsel was constitutionally
ineffective during sentencing. The Government argues that the claim should
await collateral review or, alternatively, that it is without merit.




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51015

      This court generally will not consider claims of ineffective assistance of
counsel on direct appeal except in those “rare cases where the record allowed
[this court] to evaluate fairly the merits of the claim.” United States v. Higdon,
832 F.2d 312, 313-14 (5th Cir. 1987). We conclude that this is not one of those
cases. Without prejudice to Hicks’ right to file a motion pursuant to 28 U.S.C.
§ 2255, the judgment of the district court is AFFIRMED.




                                        2